                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

MICHAEL BRAZELL, JR.                                                                 PLAINTIFF
ADC # 500711

v.                             Case No. 2:19-cv-00003-KGB-BD

ROOSEVELT BARDEN, et al.                                                         DEFENDANTS

                                            ORDER

       The Court has reviewed the second Partial Recommended Disposition submitted by United

States Magistrate Judge Beth Deere (Dkt. No. 26). No objections have been filed, and the time to

file objections has passed.      After careful review, the Court concludes that the Partial

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 26). Accordingly, the Court dismisses without prejudice

the claims against defendants Williams and Wilson based on plaintiff Michael Brazell, Jr.’s failure

to provide the Court with valid service addresses (Dkt. No. 26).

       It is so ordered this 18th day of December, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
